Title: To Thomas Jefferson from Christophe Winckelblech, 20 August 1804
From: Winckelblech, Christophe
To: Jefferson, Thomas


               
                  Monsieur!
                  Basle en suisse le 20e. Aoust 1804
               
               Deux a trois Cent de mes malheureux compatriottes désirent de mettre a l’abry des révolutions futures le restant de leur avoir; & se proposent de passer au Printems prochain, dans les Etats Unis de L’Amérique, ou sous Vôtre protection ils puissent jouir Monsieur! des avantages d’un gouvernement doux, libre, juste, & fort—
               Ils désirent d’acheter de Vos terres, dans la Louisiane aux environs du Missisippi, ou de l’Ohio, & voudroient avoir le choix, d’un emplacement sain, fertile, & d’un débouché favorable—
               En s’adressant Monsieur! par ma voie au Gouvernement Americain directement, ils espérent de trouver a la source; les avantages que les particuliers revendeurs ne peuvent leur accorder—
               Comme ils sont tous Amis & les soutiens de la liberté, de bons agriculteurs des Artisans entendus, & de bonnes moeurs, nous tacherons Monsieur! de ne pas manquer de titres pour étre récomandables sous tous les rapports.—

               Un objet Monsieur! qui nous est de la plus grande importance, cest le passage de la mer, qui nous paroit trop couteux, sur tout pour les péres d’une famille nombreuse & honête, vû que les Capitaines de Navires Américain demandent pour le passage des Amsterdam à Philadelphie de 13 à 14 guinées par tête, tandis que l’on pouroit obtenir ce passage pour une société nombreuse, & protégée par Vôtre Gouvernement a beaucoup moins; les navires a Bordeaux come l’on m’assure prennent des passagers a 4 Louis. mais le voyage sur le Rhin jusq’ua Amsterdam est plus favorable, & moins couteux, que la traverse de l’Empire des francais.
               Au nom de mes Compatriottes qui ont des parents dispersés en Amérique, ma demande se borneroit Monsieur! a Vous prier de me faire la grace de me faire donner réponse aux articles suivants.
               
               1o. A quel prix Vôtre auguste Gouvernement nous vendrat il l’acre des bonnes terres a nôtre choix en traittant pr. environ 50,000. Acres, plus ou moins celon nos besoins?
               2o. Vousdriés Vous bien condécendre, a nous faire embarquer a Amsterdam, ou quelqu’autre place ou nous pourons nous rend par le Rhin, a vos fraix, ou a bas prix sur un de vos Navires, la prémiére faveur, pouroit faciliter l’achat & le prompt payement de Centmille Acres, elle Vous procureroit des individus, forts; entendus, & laborieux, des hommes probes & industrieux, de bons enfants & des moeurs les plus simples, de vrais Suisses, qui j’ose le dire, dans tous les états font plaisir.
               3o. Si nôtre Colonie en se fixant sur une même place pour former une ville, aura le droit des foires?
               4o. Quels avantages particuliers Vous vousdrés bien nous accorder en qualité de nouveaux colons, bergers, laboureurs, artisans, & gens de génie?
               La promptitude Monsieur! avec la quelle le tems s’ecoule, & l’eloignement de vos heureuses contrées, me fait espérer Monsieur! que Vous voudrés bien faire accélerer la réponse que Vous daignerés de me faire donner. 
               Jai l’honneur d’etre au nom de mes compatriottes, avec le Respect le plus profond, & dû a Vôtre rang Monsieur! Vôtre trés humble & trés Obeissant Serviteur
               
                  
                     Christophe Winckelblech
                  
                  agriculteur.
               
             
          Editors’ Translation
               
                  
                     Sir!
                     Basel, Switzerland, 20 Aug. 1804
                  
                  Two to three hundred of my unfortunate compatriots seek to preserve the remains of their fortunes from future revolutions. They wish to go to the United States of America next spring to enjoy the advantages of a benevolent, free, just, strong government under your protection.
                  They seek to buy land in Louisiana, near the Mississippi or Ohio rivers, and would like to have a choice of healthy, fertile sites with convenient access.
                  By addressing the American government directly, Sir, through me, they hope to obtain advantages that intermediaries could not offer them.
                  Since they are all friends and defenders of liberty, good farmers, skilled craftsmen with respectable habits, we will try, Sir, to be commendable in all ways.
                  One factor, Sir, that is very important to us is the ocean crossing, which seems too expensive, especially for hard-working heads of large and respected families. Captains of American ships charge 13 to 14 guineas per person for passage from Amsterdam to Philadelphia, while, with your government’s sponsorship, we could obtain the same passage at a group rate, much less expensively. Ships in Bordeaux, I am told, take passengers for 4 louis, but the trip to Amsterdam via the Rhine is easier and less costly than crossing the French empire.
                  In the name of my fellow citizens who have relatives scattered around America, Sir, I am summarizing my request in the following points, which I hope you will do me the favor to address:
                  1.  For what price would your august government sell us land of our choice in parcels of approximately 50,000 acres, based on our needs?
                  2.  Would you agree to provide transportation, at your expense or at low cost, on one of your ships, leaving from Amsterdam or some other place we could reach on the Rhine? The first option could facilitate the purchase and prompt payment of 100,000 acres. It would give you strong, skilled, hardworking people; honest, industrious men; good children; and simple habits. True Swiss are an asset everywhere, if I may say so.
                  3.  If our colony settled in one place to found a city, would it be allowed to hold fairs?
                  4. What special advantages would you be willing to give us as new settlers, shepherds, workers, craftsmen, and engineers?
                  The speed with which time passes, Sir, and our distance from your blessed country, makes me hope, Sir, that you will respond promptly.
                  On behalf of my compatriots and with the profound respect your rank deserves, I have the honor, Sir, of being your very humble and obedient servant.
                  
                     
                        Christophe Winckelblech
                     
                     farmer
                  
               
            